Title: From George Washington to the Board of Admiralty, 6 August 1780
From: Washington, George
To: Board of Admiralty


					
						Gentlemen
						Head Quarters [Peekskill] 6th August 1780
					
					By a late resolution of Congress the Continental Frigates are put under my orders; but this seems not to be till after they have joined the Chevalier De Ternay. This at present seems to be impracticable; and I therefore request to be informed whether I am expected to take any direction in the matter previous to the junction before proposed or not—that I may govern myself accordingly. The Minister of France has proposed to me the employing one or more of the Frigates in cruising off to fall in with the second division; by which at the same time they would be of service to our Trade. I should think it would be a very useful way of employing them at this juncture; but as I do not conceive the Frigates to be yet under my direction I have referred him to Congress or your Board. I have the honor to be With perfect respect Gentn Your Mo. Obet Servt
					
						Go: Washington
					
				